<'.I.'   ft     .;,.\~·;:;      '                                              .
              ,.. Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)-:                                                                                                           Page 1 of 1 ~ - -



                                                      UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                      V.                                                  (For Offenses Committed On or After November 1, 1987)


                                             Luis Romero-Castro                                           Case Number: 3:19-mj-23255

                                                                                                          Hector Jesus ama o
                                                                                                          Defendant's Attorne


               REGISTRATION NO. 00992480
                                                                                                                                                         /\,UG 1 3 2019
               THE DEFENDANT:
                                                                                                                                                           "~"~~_:s~r=r,.,,-+-
                lZl pleaded guilty to count(s) _l_o_f_C_o_m~p_la_i_nt_ _ _ _ _ _ _ _ _ _ _-1-4e,,,_c+"-.1_"",·~cc•"'•:_,,_,_-,__,:_::_•::·_,.. ,,_::,_~---.,-~
                 •           was found guilty to count(s)
                                                            -
                                                                                                      8V
                                                                                                                                :_;~~~ 0·;·,.i,:,./·;.1,, L.-;,_, :',·,,·...., 1 0!'· ·,.,,J.. •••
                                                                                                                               OCF'UTY
                                                                                                                                                                                                     1 \.   hl\!,\


                             after a plea of not guilty.
                             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                       Nature of Offense                                                                                       Count Number(s)
               8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                             1

                 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                                 •    TIME SERVED
                                                                                                    \/           -tr::
                                                                                                   ,131 ____-:>_____ days
                  igjAssessment: $10 WAIVED lZl Fine: WAIVED
                 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Tuesday, August 13, 2019
                                                                                                      Date of Imposition of Sentence


               Received
                                     /111.-• l l
                                    f · ;VLt
                                    DUSM
                                          {,&.,{)._(!_
                                                                                                      Hli11.it~OCK
                                                                                                      UNITED STATES MAGISTRATE JUDGE


                Clerk's Office Copy                                                                                                                                             3: 19-mj-23255
